COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00394-CV


IN RE STEPHAN HWANG                                                        RELATOR




                                       ----------

                            ORIGINAL PROCEEDING
                         TRIAL COURT NO. 15-02287-158

                                       ----------

                 DISSENTING MEMORANDUM OPINION1

                                       ----------

      I respectfully dissent. Relator alleges that Respondent gave an order in

open court for Relator to appear before him on October 24, 2016, to face a

contempt hearing if payment had not been made on the assessed sanctions

(attorney’s fees), and we stayed that proceeding while considering Relator’s

petition. A trial court has no authority to hold a party in contempt for failing to pay


      1
       See Tex. R. App. P. 47.4.
attorney’s fees assessed as discovery sanctions.            See In re McLaurin,

467 S.W.3d 561, 564–66 (Tex. App.—Houston [1st Dist.] 2015, orig. proceeding)

(granting habeas relief when any imprisonment of relator for either civil or

criminal contempt for failure to pay a debt—attorney’s fees assessed as

sanctions—was void). Therefore, in the interest of conserving judicial resources,

I would have requested a response to address the trial court’s contempt authority

under the circumstances presented by this case to avoid the necessity of

addressing this issue in a subsequent original proceeding for habeas corpus

relief. Because the majority opinion does not, I dissent.


                                                   /s/ Bonnie Sudderth

                                                   BONNIE SUDDERTH
                                                   JUSTICE

DELIVERED: November 22, 2016




                                         2